Citation Nr: 0511819	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a herniorraphy for a right 
inguinal hernia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a November 2002 rating decision, the RO awarded a 
10 percent rating for this service-connected disability, 
effective 
April 3, 2001.  

In the December 2001 rating decision, the RO denied sc for 
residuals of a left knee injury.  The RO notified the veteran 
of that decision by letter dated December 18, 2001.  The 
veteran did not appeal this decision; therefore, the Board 
has no jurisdiction over this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that section 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter in July 2002 in connection 
with the veteran's claim for service connection.  The RO has 
not issued a VCAA notice letter in connection with the claim 
for an increased rating for the veteran's service-connected 
residuals of a herniorraphy for a right inguinal hernia.  

The veteran seeks entitlement to a disability rating in 
excess of 10 percent for residuals of a herniorraphy for a 
right inguinal hernia.  He and his representative argue that 
his disability has increased in severity and is now not 
readily reducible or well supported by a truss.  The Board 
notes that the most recent VA compensation examination was 
performed in October 2003.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should request the veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for his 
residuals of a herniorraphy for a right 
inguinal hernia.  The veteran should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the veteran should be notified of such 
and the efforts used in requesting these 
records.  

3.  After completion of # 1-2, the AMC 
should arrange for a VA examination to 
determine the nature and severity of the 
veteran's residuals of a herniorraphy for 
a right inguinal hernia.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior the examination.  The 
examination should include any necessary 
testing.  The examiner should report the 
examination findings in detail.  The 
examiner should express an opinion on 
whether or not the right inguinal hernia 
is recurrent, whether or not it is well 
supported by a truss, and whether or not 
it is readily reducible?  Any opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the AMC should readjudicate the 
issue of an increased rating for the 
veteran's service-connected residuals of 
a herniorraphy for a right inguinal 
hernia.  If the benefits requested are 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


